Citation Nr: 0121263	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
1998 for a 100 percent disability evaluation for relapsing 
polychondritis.  

2.  Entitlement to an effective date earlier than November 
20, 1995, for a 10 percent disability evaluation for a left 
lateral meniscus tear.  

3.  Entitlement to a disability evaluation greater than 10 
percent for a left lateral meniscus tear.

4.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Tamara Frazier, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1975 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Detroit, 
Michigan,  Department of Veterans Affairs (VA) Regional 
Office (RO). 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

Having reviewed this matter in light of the provisions of the 
VCAA, the Board finds that the appellant's claims pertaining 
to earlier effective dates, and the claim relative to an 
increased disability evaluation for a left lateral meniscus 
tear, are ready for appellate review.  In her representations 
throughout the record, the appellant does not challenge the 
essential facts as are here found, and there is no suggestion 
that there exists any evidence which would tend to further 
substantiate this claim.  The effective date for a total 
disability rating has been decided significantly in the 
appellant's favor.  In these circumstances, further inquiry 
under the VCAA would not avail the appellant or add to this 
inquiry.  


FINDINGS OF FACT

1.  By statement received on October 6, 1995, the appellant 
sought service connection for relapsing polychondritis and 
for a left knee disorder secondary to relapsing 
polychondritis.

2.  At the time of her October 6, 1995 claim and continuing 
thereafter, the appellant's relapsing polychondritis was 
characterized by frequent exacerbations productive of severe 
impairment of health.   

3.  The appellant did not submit a claim of entitlement to 
service connection for a left knee disorder any earlier than 
October 6, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
disability evaluation for relapsing polychondritis, effective 
October 6, 1995 have been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.400(b)(2)(i); 4.88b, 
Diagnostic Codes 6399-6350 (2000).

2.  The criteria for the assignment of a date earlier than 
October 6, 1995, for the assignment of a 10 percent 
disability evaluation for a left lateral meniscus tear have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(o) (2000).

3.  Because the 100 percent disability evaluation is 
effective October 6, 1995, the appellant's claim of 
entitlement to an increased disability rating for a left 
lateral meniscus tear is moot.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests entitlement to a date earlier than 
January 1998 for a 100 percent disability evaluation for 
relapsing polychondritis.  Her essential argument is that the 
medical evidence of the severity of the disorder that 
eventually resulted in the 100 percent disability evaluation 
was the same at the time she first submitted her claim, 
(identified by record as in November 1995), and that the 
effective date should be established to so reflect.  
Similarly, she argues that an earlier date should be 
established for the 10 percent disability evaluation assigned 
to the left lateral meniscus tear.  She also contends that 
the service-connected left knee disability is, as part of the 
service-connected polychondritis, sufficient to render her 
totally disabled.  

Factual Background

The record reflects that by rating decision dated in July 
1986, service connection was granted for external otitis and 
a 10 percent disability evaluation was assigned.  Service 
connection was denied for discogenic disease, septicemia, 
headaches, and vision, hearing, and urinary tract disorders.  
The appellant was advised of this rating decision and her 
rights to appeal by letter dated in July 1986.  She did not 
challenge this rating decision.

By statement received on October 6, 1995, the appellant 
sought service connection for polychondritis.  The appellant 
alluded to two separate disabilities arising from the 
disorder:  the previously noted ear infection, and a disorder 
of the left knee.  Submitted in support of the claim was an 
August 1995 VA medical record showing a diagnosis of 
polychondritis with a fracture of the left patellae.  

Also submitted with the claim was an extract of a medical 
textbook with a chapter entitled "Relapsing Polychondritis 
and Miscellaneous Arthritides."  It reflects that the 
disorder in question was known as "an episodic and often 
progressive inflammatory disorder of unknown cause affecting 
predominately the cartilage of the ears, nose, and 
tracheobronchial tree, as well as internal structures of the 
eyes and ears."  The article further notes that "auricular 
chondritis is the most frequent presenting manifestation of 
relapsing polychondritis and eventually affects about 90 
percent of patients."  The article also notes that other 
common symptoms include polyarthritis, vasculitis, cardiac 
abnormalities, skin lesions, digestive difficulties,  and 
glomerulonephritis.  

In another statement received in October 1995, the appellant 
requested that the disorder previously service-connected 
(i.e., otitis externa) be changed to polychondritis, and that 
an increased disability rating be granted.  

The appellant underwent a VA physical examination in February 
1996.  She complained of a history of swelling and redness of 
the ears, with soreness and swelling of the nose.  She also 
reported that she had fractured her left patella during the 
previous year, and that she had had a history of lumbar disc 
disease in the past.  She related her belief that corrective 
procedures used in treatment of her left knee fracture had 
caused nerve damage, which was later noted on 
electromyographic testing.  

Upon clinical examination, the appellant was noted to walk 
with a limp.  Besides a scaly rash of the ears, the 
appellant's nose, sinuses, mouth and throat were normal.  Her 
respiratory, endocrinal, neurological and digestive systems 
were normal.  

Upon examination of her musculoskeletal system, her grip 
bilaterally was weak.  Examination of the left knee revealed 
no heat, swelling or effusion, and no significant crepitus.  
The left knee was noted to flex to 130 degrees, and extend to 
slightly more than zero degrees.  Radiographic examination of 
the left knee was negative.  


Radiographic examination of the lumbar spine showed 
degenerative arthritis, a compression fracture of the 
endplate of L4, and narrowing of the disc space between L4 
and L5, and L5 and S1.  Nerve conduction studies of the left 
lower extremity and left median nerve were normal.  
Electromyographic testing of the left lower extremity and 
lumbar paraspinals resulted in negative findings.  

The appellant was diagnosed to have degenerative arthritis of 
the lumbar spine; degenerative disc disease of the lumbar 
spine; a compression fracture of L4; chronic sprain of the 
left knee and possible relapsing polychondritis.  

By rating decision dated in April 1996, service connection 
for polychondritis was denied.  The appellant was advised of 
the rating decision by letter dated on April 10, 1996.  On 
April 9, 1997, the appellant's Notice of Disagreement as to 
the denial of service connection for polychondritis was 
received.  

VA medical records were subsequently received, reflecting 
that the appellant had periodically complained of and was 
treated for increased respiratory difficulty,  decreased 
hearing capacity, increased back and left knee pain, numbness 
of the right leg, and constipation.  In a June 1996 VA 
medical record, it was noted that the appellant was being 
treated for chronic relapsing polychondritis with chronic 
pain syndrome.  The appellant also then complained of 
beginning bilateral knee crepitus.  It was noted that there 
was evidence of cartilage disintegration.  

The appellant underwent a VA physical examination in May 
1997.  It was noted that the appellant's history was 
consistent with multiple sclerosis and relapsing 
polychondritis, and that the appellant had arthritis of the 
wrist, shoulders and hips, as well as severe leg cramping.  
She reported that the latter symptoms had begun two years 
previously.  The appellant reported that she had fractured 
her left patella secondary to a fall at work two and one half 
years previously, and that she had not worked since that 
time.  



Upon clinical examination, low grade inflammation, mild 
warmth, and moderate to severe tenderness of both ears were 
noted.  The appellant had decreased strength in dorsiflexion 
and plantar flexion of the left foot.  Pain was noted in the 
left sacral iliac region.  Both of the appellant's knees 
demonstrated full range of motion, without any evidence of 
instability or crepitus.  Full range of motion of all of the 
appellant's other joints was noted.  Radiographic examination 
reports from February 1996 and February 1997 revealed no 
abnormalities.  

The diagnoses were relapsing polychondritis of both ears; 
degenerative joint disease of the patellofemoral joint of the 
left knee with no evidence of polychondritis; an old healed 
fracture of the left patella; and mild degenerative joint 
disease of the lumbosacral spine at L4-L5.  

In June 1997, a letter was received authored by J.L.G., M.D., 
a university associate professor of internal medicine.  He 
reported that he had reviewed the appellant's military 
medical records, and had concluded that her early reports of 
ear pain and the physical findings of record were consistent 
with relapsing polychondritis.  

By rating decision dated in August 1997, service connection 
for polychondritis was granted and a 10 percent disability 
evaluation was assigned, effective January 17, 1985.  In its 
decision, the RO noted that it was changing the descriptive 
diagnosis of the appellant's previously service-connected 
otitis externa to the recent diagnosis of relapsing 
polychondritis.  

VA medical records in late 1997 show that the appellant 
reported increasing headache symptoms, described as 
"intractable" in their severity and assessed as migraine in 
their etiology.  In November 1997, the appellant reported 
that these symptoms were accompanied by increased pain in the 
ears and nasal cavity.  In a subsequently dated November 1997 
VA treatment note, the appellant reported that the headaches 
had decreased in their frequency with increased medication, 
but that their severity had remained constant.  


On a VA physical examination in March 1998, the appellant 
reported that she had a severe dermatological problem for the 
previous five years and that she had experienced increasing 
neurological symptoms over the course of the previous two 
years.  She stated that the latter consisted of increased 
difficulty speaking, and a periodic inability to arise from 
bed.  She added that her knee was painful constantly, and 
that it at times it was swollen, red, and hot to the touch.  
She stated that it would periodically give way and cause her 
to fall.  She also related increased pain in the right side 
of her chest, and pain in the hands, wrists and shoulders 
without swelling, redness or heat.  

Upon review of contemporaneous and previous medical studies, 
the appellant was diagnosed to have relapsing polychondritis 
of both ears; likely cerebral nervous system vasculitis 
associated with polychondritis, and optic neuritis likely 
associated with relapsing polychondritis.

Clinical examination of the joints revealed no abnormality in 
the hands, elbows or shoulders, except some mild tenderness 
on palpation over the supraspinatus tendon.  Examination of 
the left knee revealed no effusion, heat or redness.  There 
was no instability in the knee.  The knee was slightly tender 
to palpation over the patella, and flexed to 130 degrees with 
extension to zero degrees.  

In May 1998, the appellant through counsel submitted a 
document entitled "Statement of Claim."  The appellant 
contended that her diagnosed L3 and L4 discitis, left knee 
chondromalacia, cartilage degeneration, optic neuritis and 
demyelination of the brain were associated with her service-
connected relapsing polychondritis.  

The appellant underwent a VA physical examination in May 
1998.  The diagnosis was multiple sclerosis, which was 
unrelated to her diagnosed polychondritis.  

In a September 1998 letter, Dr. J.L.G., then employed as 
chief of rheumatology at a VA Medical Center, reported that 
he had treated the appellant since 1992 when he had diagnosed 
her as having relapsing polychondritis.  He added that the 
appellant had previously been misdiagnosed for many years.  
He reported that the appellant had had multiple episodes of 
the disorder, including swelling of the knees.  As to this 
symptom, Dr. J.L.G. opined that this symptom was attributable 
to relapsing polychondritis, and not to arthritis as 
previously reported.  He added that the appellant's various 
neurological symptoms and signs, including deficits, pain, 
numbness, unsteadiness, foot drop, fatigue and memory loss, 
were all interpreted by Dr. B.H. as being vasculitis 
associated with relapsing polychondritis, a view shared by 
Dr. J.L.G.  He further observed that the appellant had optic 
neuritis, deteriorated muscular strength, incoordination, a 
speech impediment, and memory loss that were also caused by 
relapsing polychondritis.  

In a September 1998, rating decision, a 100 percent 
disability evaluation was assigned for the appellant's 
relapsing polychondritis, effective January 14, 1998.  The RO 
rated the appellant's disorder as analogous to systemic lupus 
erythematosis under 38 C.F.R. § 4.88b, Diagnostic Code 6350.  
(See 38 C.F.R. § 4.20, providing in part that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.)  The effective 
date was established as it was representative of the date 
that the appellant's claim for an increased disability rating 
was received, through a telephone conversation with a VA 
employee.  In its decision, the RO also granted service 
connection for a left lateral meniscus tear, and assigned the 
disorder a 10 percent disability evaluation.   

In October 1999, the appellant underwent a further VA 
examination.  After review of the medical records and 
contemporaneous examination, the examiner observed that it 
was impossible to pinpoint any one cause for the appellant's 
loss of use of her upper and lower extremities, but that 
these symptoms could be attributed to multiple medical 
problems, including relapsing polychondritis.  






Analyses

The Scope of Review

As will be discussed below, the law provides that the 
effective date for the award of VA disability compensation 
benefits is the day following separation from active service 
or date entitlement arose, if the claim is received within 1 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  When a veteran challenges the initial 
disability rating by the filing of a Notice of Disagreement, 
the evidence to be considered in the evaluation of the 
disability includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
As noted previously, service connection was granted for 
relapsing polychondritis in an August 1997 rating decision 
and a 10 percent disability evaluation was assigned.  This 
rating decision represented a change in the diagnosis of the 
appellant's disorder for rating purposes, based upon medical 
evidence recently obtained indicating that the previously 
diagnosed and service-connected otitis externa was properly 
diagnosed as relapsing polychondritis.  As noted, the 
appellant's overall rating was not altered from 10 percent.  

The issue arises as to the effect of the appellant's May 1998 
submission through counsel of the document entitled 
"Statement of Claims," urging that her low back pain, left 
knee chondromalacia, cartilage degeneration, optic neuritis, 
and demyelination of the brain all were associated with the 
recently service-connected relapsing polychondritis.  The 
appellant also then advised the RO that review of the medical 
records was being undertaken with a view towards 
establishment of a retroactive date of a compensable rating 
for the manifestations of the disorder in question.  She 
stated that expert medical opinion was being generated by the 
physician who diagnosed her to have polychondritis, to the 
effect that all the aforementioned symptoms were associated 
with the same diagnosis.  

Having reviewed the appellant's May 1998 submission in light 
of the applicable law, the Board finds that it constitutes a 
Notice of Disagreement with regard to the originally assigned 
disability rating for relapsing polychondritis.  38 C.F.R. 
§ 20.201; see Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(invalidating that provision of regulation requiring that a 
Notice of Disagreement be expressive of a desire for 
appellate review, and holding that a Notice of Disagreement 
must:  (1) express disagreement with a specific determination 
of the agency of original jurisdiction; (2) be filed in 
writing; (3) be filed with the RO; (4) be filed within one 
year after the date of mailing of notice of the RO's 
decision, and; (5) be filed by the claimant or the claimant's 
representative).  

The appellant's submission of May 1998 clearly met prongs 2 
through 5 of the Gallegos ruling.  The appellant's contention 
that all of the symptoms listed in the submission were caused 
by the then-service-connected relapsing polychondritis, and 
her advisement that she sought retroactive benefits based 
upon these symptoms, clearly indicate that the appellant was 
seeking a disability rating higher than 10 percent for the 
disorder in question.   

The appellant's May 1998 submission therefore triggered 
appellate review of the August 1997 rating decision.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Because this 
rating decision was the result of the appellant's claim 
submitted in October 1995, the evidence to be reviewed 
includes all of the evidence submitted in support thereof.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Fenderson, 12 Vet. App. at 126.  

The Board will then review the entirety of the medical 
evidence submitted in support of the claim of service 
connection for relapsing polychondritis, with a view towards 
establishment of the appropriate disability rating as to that 
disorder.  Although the RO evaluated this matter on the basis 
that the appellant's claim had its inception as a result of a 
January 14, 1998 telephone call during which she claimed that 
the service-connected polychondritis had become more severe, 
the Board's review of the evidence in this case will not 
prejudice the appellant in light of the disposition of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Applicable Law

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110. Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A § 5110(a); see 38 C.F.R. § 3.400.  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 C.F.R. 3.400 
(o)(2).  

Effective date earlier than January 14, 1998 
for a 100 percent disability evaluation for relapsing 
polychondritis  

Medical evidence provided by the appellant indicates that 
relapsing polychondritis is "an episodic and often 
progressive inflammatory disorder" affecting the ears, nose, 
eyes, tracheobronchial tree, and includes symptoms involving 
polyarthritis, vasculitis, cardiac abnormalities, skin 
lesions, digestive difficulties, and glomerulonephritis."  
The medical text in question is probative as to the 
appellant's claim, as it provides generic statements of 
symptoms that are markedly similar to the medical history of 
this matter as found in the appellant's claims folder.  
Wallin v. West, 11 Vet. App. 509 (1998); see also Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (In resolving medical issues, the Board may 
not rely upon its own unsubstantiated opinion, but must 
instead focus upon medical evidence).  

Within a few months of the submission of her claim, medical 
evidence was of record indicating that the appellant had 
complained of intermittent nose and ear pain and swelling, as 
well as back pain.  Also obtained was evidence of pain in the 
wrists, shoulders, hips and legs, as well as periodic 
difficulty breathing and gastrointestinal complaints.  These 
symptoms were reported to have continued with varying degrees 
of frequency and severity in VA medical examinations of 
February 1996, May 1997, March and May 1998. 
 
Critically, the appellant reported in May 1997 that she had 
fractured her left patella two years previously, (i.e., at 
some point in 1995) but that she had recurrent pain and had 
not worked since that time.  In March 1998, the appellant 
reported that her left knee would periodically give way, thus 
suggestive of an inability to heal.  When her subjective 
reports as to the continuing difficulties with her left knee 
and the subsequently generated diagnosis of arthritis and 
recurrent sprain are coupled with Dr. J.L.G.'s opinions and 
the medical treatise evidence, it appears that the appellant 
was having recurring and debilitating episodes of 
polychondritis at the approximate time of her claim in 
October 1995.

VA compensates claimants based upon occupational impairment 
as the primary component of an assigned disability rating.  
In turn, the rating represents, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from a disability.  Ardison v. Brown, 6 Vet. App. 
405, 408 (1994); see 38 C.F.R. 
§ 4.1 and Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) in 
interpreting 38 C.F.R. § 4.1 as requiring that the frequency 
and duration of outbreaks, and the appearance and virulence 
of them during the outbreaks must be addressed.   
 
Here, the Board finds that the symptoms of the relapsing 
polychondritis have been of sufficient recurrence and 
severity so as to warrant the assignment of a 100 percent 
disability rating, effective October 6, 1995, and the claim 
will be granted on this basis.  See Voerth v. West, 13 Vet. 
App. 117 (1999); see also Fenderson, supra.
  
The Board recognizes that there is evidence that countervails 
such a finding.  In particular, VA examinations have 
periodically noted minimal symptoms of a knee disorder and 
related disabilities, or have attributed the appellant's 
overall disability to lately diagnosed multiple sclerosis or 
other disorders.  However, the appellant's VA treating 
physician, Dr. J.L.G., has provided both consistent and 
compelling accounts of the initial diagnosis of the service-
connected disorder as well as its recurrence and severity.  
Although the account of a treating physician is not 
dispositive, in this case it appears to the Board that Dr. 
J.L.G. is the most informed and has the considerable 
expertise in disorders of this kind.  See Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (observing that the evaluation 
of medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, the 
physician's expertise in the area, and the medical conclusion 
that the physician reaches).  

A remand to the RO for further inquiry would not be of 
assistance to this endeavor.  Dr. J.L.G.'s opinions, coupled 
with the other medical evidence of record and the appellant's 
testimony before the undersigned, suffice to place the 
evidence in this matter in a state of relative balance.  
Accordingly, the benefit-of-the-doubt rule will  be applied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993); see also 38 U.S.C.A. § 
7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).     

As a final observation in this regard, the Board's scrutiny 
of the record fails to reveal a basis for the assignment of 
any date earlier than October 6, 1995 for the assignment of a 
100 percent disability rating.  The appellant has argued that 
the rating should be effective as of February 4, 1995--the 
date she fell on her left knee, causing a meniscal tear from 
which she was never able to recover.  See appellant's notice 
of disagreement, October 7, 1999.  However, the date she 
actually filed her claim is the dispositive fact.  A "claim" 
may be either a formal application or any informal 
communication or action indicating an intent to apply for VA 
benefits. 38 C.F.R. §§ 3.151, 3.155.  In this case, there is 
nothing in the claims file prior to the October 6, 1995, 
application for VA compensation benefits suggesting an intent 
on the part of the appellant to apply for VA compensation 
benefits.

Entitlement to an effective date earlier than 
November 20, 1995, for a 10 percent disability evaluation 
for a left lateral meniscus tear  

The appellant also seeks an effective date earlier than 
November 20, 1995 for the assignment of a 10 percent 
disability rating pertaining to the left lateral meniscus 
tear.  The effective date for this disorder was established 
as representative of the date of receipt of the appellant's 
original claim for service connection.  As noted above, the 
Board has found that the appellant's claim was in fact 
received on October 6, 1995.  The issue therefore becomes 
whether in light of this finding, there is any basis upon 
which to establish an effective date earlier than October 6, 
1995 for the assignment of the 10 percent rating of the left 
knee disorder.  

The appellant's claim of service connection was granted on a 
secondary basis; i.e., the left knee disorder was found to be 
"proximately due to or the result of a service-connected 
disease," in this case relapsing polychondritis.  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Although the appellant suggests that the claim relative to 
the left knee disorder was tantamount to a claim for an 
increased disability rating for the same disorder, the record 
indicates otherwise.  The left knee claim was premised upon 
argument and evidence that it was a secondary disorder, as 
caused by the then service-connected relapsing 
polychondritis.  In this respect, for the purpose of 
establishment of the effective date of compensation, it is 
akin to an original claim for compensation.   

As noted previously, the law provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application.  38 U.S.C.A 
§ 5110(a).  Applying this provision to this matter, the 
appropriate effective date for the grant of service 
connection for the left knee disorder, as well as its 
disability rating, is the date of receipt of application, or 
October 6, 1995.   

The appellant argues that the assigned disability rating 
should be established as of February 1995, as it was the date 
that the appellant reportedly fell on her left knee.  A 
"claim" may be either a formal application, or any informal 
communication or action indicating an intent to apply for VA 
benefits.  38 C.F.R. §§ 3.151, 3.155.  In this case, there is 
nothing in the claims file prior to the October 6, 1995 
application for VA compensation benefits suggesting an intent 
on the part of the appellant to apply for VA compensation 
benefits for the disability in question.

An effective date of October 6, 1995 for a 10 percent 
disability evaluation for a left lateral meniscus tear will 
therefore be granted.  

Entitlement to an Increased Disability Evaluation 
for a Left Lateral Meniscus Tear:  

The appellant also seeks entitlement to a disability rating 
greater than assigned for a left knee disorder.  Because the 
assignment of a 100 percent disability rating will be 
effective as of October 6, 1995, the appellant's claim for a 
disability rating greater than assigned for the left knee 
disorder is mooted by this decision.  
 

ORDER

An effective date of October 6, 1995 but not earlier is 
granted for a 100 percent disability evaluation for relapsing 
polychondritis.  

An effective date of October 6, 1995 but not earlier is 
granted for a 10 percent disability evaluation for a left 
lateral meniscus tear.  


REMAND

Entitlement to an annual clothing allowance

By rating decision dated in April 1996, entitlement to an 
annual clothing allowance was denied.  The appellant was 
advised of the denial by letter dated April 11, 1996.  On 
April 8, 1997, the appellant's Notice of Disagreement as to 
the denial was received, and a Statement of the Case was 
subsequently issued.  The appellant's substantive appeal was 
received in June 1997.  

Applicable law provides in relevant part that a clothing 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance that the Secretary 
determines tends to wear out or tear the veteran's clothing; 
or who uses medication which a physician has prescribed for a 
skin disability that is due to a service- connected 
disability and which the Secretary determines causes 
irreparable damage to the veteran's outergarments.  38 
U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(2) (2000).

In this matter, the Board is unable to ascertain whether the 
appellant's now 100 percent service-connected relapsing 
polychondritis, or any of its manifestations, would entitle 
her to a clothing allowance within the law.  Although the 
appellant has had VA medical examinations, these have not 
been conducted with a view towards determining her 
eligibility for a clothing allowance.  However, because other 
medical evidence may have been generated that would support 
the appellant's entitlement to the benefit without the 
necessity of another medical examination, the RO will 
exercise its discretion, within the dictates of the recently 
enacted law, in readjudicating this issue.  See Veterans 
Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A(f)) (VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, to include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim).

Accordingly, this matter is REMANDED for the following 
development. 

1.  The RO should contact the appellant and 
her representative and ascertain if the 
appellant has been issued a prosthetic or 
orthopedic appliance or whether she has 
used a physician-prescribed medication for 
a skin condition that is not evidenced by 
the current record.  As necessary, the 
appellant should be provided with 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then attempt to obtain these 
records and associate them with the claims 
folder.  

2.  After conducting any other appropriate 
or necessary medical and factual inquiry, 
in accordance with the VCAA and applicable 
regulations, the RO should review and 
readjudicate the claim.  If any such action 
does not resolve the claim, or if the RO 
chooses to take no additional development 
action, the RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issue. The appellant 
should be given notice of, and appropriate 
opportunity to exercise, his appeal rights.  
Thereafter, the case should be returned to 
the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim should  be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 


